L. HAND, Circuit Judge
(dissenting). The application was an offer to pay the surety’s loss on the bond in consideration of its execution. It became a unilateral contract when the surety performed, and the sole question is whether the promise then made was to pay any loss, or only a loss caused by Burden’s failure to pay the judgment against himself. I grant that the written description in the offer might have covered only the judgment against Burden; I do not understand it to ho disputed that it might equally have covered the joint judgment. The surety knew nothing about Burden’s relations to the other defendants, or what might induce him to stand as an indemmtor for them. All it knew was that Burden asked for a bond and promised to stand behind it.
What judgment did Burden mean to secure, the joint or the several? The surety certainly supposed that ho meant the joint judgment, because it gave such a bond, and it is absurd to suppose that it meant to ho partially unindemnified; the transaction was strictly a business one. Had Burden accepted the bond himself, is it conceivable that he might later have said that it did not correspond with the offer? Ho had appeared satisfied with it, and the surety must have supposed that he was. A man’s intent is not what he privately means, 'hut what Ms conduct indicates. On the other hand, the promise was intended to cover the bond accepted, for, as 1 have said, the transaction had none hut a business motive. To hold otherwise would he to limit the promisor’s performance to only a part of what he must have understood the promisee to expect. One certainly may not exonerate himself from the natural understanding of his conduct by such mental reservations.
Now, it is true that Burden did not himself accept the bond, hut left the application with Ms attorney and deputed him to accept *614it. That, however, necessarily included the power to pass upon whether it was what he wanted. The attorney’s authority did not depend upon the relation of attorney and client ; it followed from the intention to be imputed from the facts. The attorney was authorized to do for Burden what Burden must have otherwise done for himself. His acts concluded Burden as much as though Burden had himself been the actor.
I think that the judgment should be affirmed.